COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00038-CV


Kalsoom Ahmad                             §   From the 324th District Court of

                                          §   Tarrant County (324-494783-11)
v.
                                          §   July 17, 2014

Ishfaq Ahmad                              §   Opinion by Justice Gardner



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Kalsoom Ahmad shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Anne Gardner______________
                                          Justice Anne Gardner